Citation Nr: 0603333	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-02 441	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities, status post-angioplasty 
with stent placement.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

The veteran represented by:  North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from July 
1966 to June 1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the veteran's claims for service 
connection for peripheral vascular disease of the lower 
extremities and for a TDIU.  

Per his request, a hearing before the Board was rescheduled 
for November 2005, but the veteran failed to appear for it.  
He has not explained his absence or requested to once again 
reschedule his hearing.  Thus, the appeal will be processed 
as if he withdrew his hearing request.  38 C.F.R. § 20.704(d) 
(2005).


FINDINGS OF FACT

1.  The veteran's peripheral vascular disease did not 
originate in service, did not manifest to a compensable 
degree within one year following his separation from service, 
and is not otherwise causally related to his military 
service.

2.  Prior to February 24, 2005, the veteran had the following 
service-connected disabilities:  residuals of a laceration to 
the left parietal area evaluated as 0 percent disabling from 
March 1976; a scar from a laceration to the right forearm 
evaluated as 10 percent disabling from November 1975; and 
diabetes mellitus evaluated as 20 percent disabling from 
January 2003 (a 10 percent rating from November 1975, and a 
combined 30 percent rating from January 2003).

3.  The veteran has been assigned a 100 percent rating for 
his service-connected dermatofibrosarcoma protuberans as of 
February 24, 2005.

4.  There is no evidence suggesting the veteran's service-
connected disabilities preclude him from securing and 
maintaining substantially gainful employment.  

CONCLUSIONS OF LAW

1.  The veteran's peripheral vascular disease was not 
incurred or aggravated during service and cannot be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.159, 3.303, 3.307, 3.309 (2005).  

2.  The criteria have not been met for a TDIU prior to 
February 24, 2005.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, 4.15, 4.16, 4.25.

3.  The claim for a TDIU as of February 24, 2005, is 
dismissed as moot. 
38 U.S.C.A. § 7105; 38 C.F.R. § 4.16(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  v. Principi, 18 Vet. App. 112, 
120-121 (2004) (Pelegrini II).  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, a VCAA letter specific to the claims at issue 
was provided to the veteran in January 2005.  The letter 
provided him with notice of the evidence necessary to support 
his claims that was not on record at the time the letter was 
issued, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  The 
letter also specifically requested that he submit any 
evidence in his possession pertaining to his claims.  Thus, 
the content of the January 2005 letter provided satisfactory 
VCAA notice in accordance with 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini 
II.

As mentioned, a content-complying VCAA notice was sent to the 
veteran in January 2005.  In this case, the VCAA was enacted 
after the RO's initial adjudication of his claims in October 
2000.  So obviously the RO could not comply with the 
requirement that the VCAA notice precede the initial RO 
adjudication.  This was impossible because the VCAA did not 
even exist when the RO initially adjudicated the claims.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini 
II, 18 Vet. App. at 120.  But in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notice was 
not issued until after the initial adjudication in question, 
VA does not have to vitiate the initial decision and start 
the whole adjudicatory process anew.  Rather, VA need only 
ensure the veteran receives or since has received content-
complying VCAA notice such that he is not prejudiced.  See, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (An error, 
whether procedural or substantive, is prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.))

Here, the VCAA notice letter provided the veteran with an 
opportunity to respond before the RO's February 2005 
supplemental statement of the case (SSOC), wherein the RO 
readjudicated his claims based on the additional evidence 
that had been obtained since the initial rating decision in 
question, statement of the case (SOC), and any prior SSOCs.  
In response to the January 2005 VCAA letter, he stated that 
the evidence to support his claim for an extraschedular 
evaluation based on exceptional circumstances could be 
obtained from the VA Medical Centers (VAMCs) in Fayetteville 
and Durham, North Carolina (see VA Form 21-4138).  VA 
outpatient treatment (VAOPT) records had already been 
obtained from these facilities, and he did not indicate he 
had any additional relevant evidence to submit or which 
needed to be obtained.  So under these circumstances, the 
Board finds he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA," and thus, "essentially cured the error in the timing 
of notice".  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim[s] 
by VA") (citing Pelegrini II, 18 Vet. App. at 122-24).

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), and his VAOPT records.  And 
although scheduled, he declined his opportunity for a hearing 
to provide oral testimony in support of his claims.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.




Service Connection for Peripheral Vascular Disease 
of the Lower Extremities

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Certain chronic diseases, including arteriosclerosis (which 
arguably includes peripheral vascular disease) are presumed 
to have been incurred in service if manifested to a 
compensable degree within one year from the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

In this case, the veteran's SMRs are negative for any 
indication of peripheral vascular disease.  After he 
separated from military service, his VAOPT records indicate 
that he was treated for chronic alcoholism in November 1975.  
He complained of poor circulation in his legs and numbness in 
his feet.  He was diagnosed with peripheral neuropathy 
probably due to chronic alcoholism.  

Subsequent VAOPT records indicate, in August 1998, the 
veteran had decreased leg pulses and had reported symptoms of 
claudication (i.e. limping or lameness) when he walked more 
than 150 yards.  In September 1998, he complained of a two-
year history of pain in his legs.  In February 1999, he 
underwent angioplasty and two stents were placed in his legs.  
This was an outpatient procedure and there were no 
complications noted.  A January 2000 record notes a diagnosis 
of peripheral vascular disease and a 20-year history of 
smoking.  

An August 2000 decision from the Social Security 
Administration (SSA) indicates the veteran was first 
diagnosed with peripheral vascular disease in August 1998.  
It was determined that he was eligible for disability 
benefits from that date.  

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran, himself, is not qualified 
to provide a competent medical opinion etiologically linking 
his peripheral vascular disease to his service in the 
military that ended many years ago.  Id.  And unfortunately, 
there is no competent medical evidence on record establishing 
this necessary link.

For these reasons, the claim for service connection for 
peripheral vascular disease of the lower extremities must be 
denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Entitlement to a TDIU

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from a common etiology or from a single accident 
are considered one disability.  Id.  In addition, 
disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor, 
are considered one disability under this section.  Id.  

A veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  Age 
may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  
38 C.F.R. § 4.19.

In a March 2005 rating decision, the RO granted the veteran's 
claim for dermatofibrosarcoma protuberans and assigned a 100 
percent rating effective from February 24, 2005.  Prior to 
February 24, 2005, he had the following service-connected 
disabilities:  residuals of a laceration to the left parietal 
area evaluated as 0 percent disabling from November 1975; a 
scar on his right forearm evaluated as 10 percent disabling 
from March 1976; and diabetes mellitus evaluated as 
20 percent disabling from January 2003.  So he had a 10 
percent rating from November 1975, and a combined 30 percent 
rating from January 2003.  See 38 C.F.R. § 4.25 (combined 
ratings).  Thus, prior to February 24, 2005, he did not meet 
the schedular requirements for a TDIU under 38 C.F.R. § 
4.16(a).

Regardless, there is no evidence on record suggesting the 
veteran's service-connected disabilities render him 
unemployable - then or now.  (While July 1999 and August 
2000 VAOPT records indicate he was unable to work because of 
peripheral vascular disease, as already discussed at length, 
this condition is not service connected.)  And that being the 
case, there is no need to discuss whether he might be 
entitled to higher schedular ratings for his service-
connected disabilities in order to make him eligible for a 
TDIU.  This is because without evidence that his service-
connected disabilities actually render him unemployable, he 
is not entitled to a TDIU under any set of circumstances.  
And so while he raised the issue of extra-schedular 
entitlement presumably under 38 C.F.R. 4.16(b) (see January 
2005 statement), a referral to the Director of Compensation 
and Pension Service for extra-schedular consideration is not 
warranted because, again, there is no evidence that his 
service-connected disabilities have rendered him unable to 
secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 6-96 (Aug. 16, 1996); see also Bernard v. Brown, 4 
Vet. App. 384 (1993).

As of February 24, 2005, the 100 percent schedular rating for 
dermatofibrosarcoma protuberans renders the claim for a TDIU 
moot.  38 C.F.R. § 4.16(a); VAOPGCPREC 6-99 (June 7, 1999), 
64 Fed. Reg. 52375 (1999).  See also Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 
15 Vet. App. 1 (2001).   

The Board notes that the veteran's dermatofibrosarcoma 
protuberans has been rated under Diagnostic Code (DC) 5329.  
See 38 C.F.R. § 4.73, DC 5329.  Under this DC, a rating of 
100 percent shall continue beyond the cessation of any 
surgery, radiation treatment, antineoplastic chemotherapy or 
other therapeutic procedures.  Id.  Six months after 
discontinuance of such treatment, however, the appropriate 
disability rating will be determined by mandatory VA 
examination.  Id.  Any change in the evaluation is subject to 
the provisions of 38 C.F.R. § 3.105(e) (the provisions 
relating to the reduction of an evaluation).  Id.  If there 
is no local recurrence or metastasis, the disability is to be 
rated based on the residual functional impairment.  Id.  

VAOPT records indicate the veteran had a mass removed from 
his neck in January 2005.  It is unclear whether he has 
undergone any further treatment.  The March 2005 rating 
decision indicates that an examination would be scheduled in 
September 2005 unless there was evidence that treatment for 
the cancer had continued.  At this point, there is no 
indication the RO has proposed reducing his current 100 
percent rating - however, a reduction may be proposed at 
some point in the future.  If that is the case, and at that 
time he is unable to obtain and maintain substantially 
gainful employment on account of his service-connected 
disabilities, he is encouraged to file another claim for a 
TDIU.

For these reasons, the claim for a TDIU must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 4.3; Alemany, 9 Vet. App. 
at 519.

ORDER

The claim for service connection for peripheral vascular 
disease of the lower extremities is denied.

The claim for a TDIU prior to February 24, 2005, is denied.

The claim for a TDIU as of February 24, 2005, is dismissed as 
moot.

____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


